DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Response to Amendment
Claims 1-5 are currently pending in the application. Applicant’s amendments have not overcome the outstanding rejections under 102, previously set forth in the Final Office Action mailed 1/15/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Terada et al (JP2001001927A).
Regarding claim 1, Terada teaches a vehicle control method (Abstract; Paragraphs 0022-0023) for controlling a vehicle using a vehicle control apparatus (Figures 1-2) that includes a sensor (3, 4R, 4L) for detecting a state ahead of a subject vehicle (1) and a control device (2)(Paragraphs 0023-0024), the vehicle control method comprising: executing control of recovering a travel trajectory of the subject vehicle to a target trajectory (Y1), as ordinary control (using gain KR/KL, α, β; dy1), by giving a steering amount (torque D) in a lateral direction with respect to a travel lane of the subject vehicle (Paragraphs 0024, 0038-0043); detecting, using detection data (dyL, dyR) of the sensor, another vehicle that is traveling in an adjacent lane to the travel lane of the subject vehicle and located ahead of or behind the subject vehicle (Paragraphs 0027, 0032; Figure 5); and in response to detecting the other vehicle traveling in the adjacent lane ahead of or behind the subject vehicle (as in Figure 5), increasing a response of the steering amount in a direction of returning the subject vehicle to the target trajectory to a higher response than that in the ordinary control (values of gain KR/KL increase supplied steering torque ["increasing a response"] in direction away from vehicle in adjacent lane, thereby resisting driver steering towards vehicle in adjacent lane), before the subject vehicle passes the detected other vehicle or is passed by the detected other vehicle (Paragraphs 0042-0043; Figure 5).
Regarding claim 2, Terada discloses the invention of claim 1 as discussed above, and Terada teaches that in response to detecting the other vehicle traveling in the adjacent lane ahead of the subject vehicle and the subject vehicle is traveling on a side closer to the detected other vehicle with respect to the target trajectory; setting the response of a steering torque to a first response; and in response to detecting the other 
Regarding claim 3, Terada discloses the invention of claim 1 as discussed above, and Terada teaches calculating a shift amount (dy1) between the travel trajectory and the target trajectory in the lateral direction (Figures 3 and 4); and increasing the response of the steering amount to the higher response than that in the ordinary control in accordance with the shift amount (Paragraphs 0038-0041).
Regarding claim 4, Terada discloses the invention of claim 1 as discussed above, and Terada teaches that when the subject vehicle has passed the detected other vehicle, recovering the response of the steering amount to the response of the steering amount in the ordinary control (Figures 7 and 8 [when distance to the other vehicle has passed predetermined value A]).
Regarding claim 5, Terada teaches a vehicle control apparatus (Figures 1-2) comprising: a sensor (3, 4R, 4L) that detects a state ahead of a subject vehicle (1)(Paragraphs 0023-0024); an actuator (7) that gives a steering amount in a lateral direction with respect to a travel lane of the subject vehicle (Paragraphs 0022, 0024, 0042); and a controller (2) that controls the actuator (Paragraphs 0024, 0028-0029, and 0042), wherein the controller is configured to: calculate a control steering amount (torque D) for the actuator to generate the steering amount in accordance with a shift .

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “Applicant disagrees. In Terada, the gain for steering torque is changed when the distance between the subject vehicle and another vehicle becomes shorter than the distance threshold (A), without distinguishing between the distance in front of and behind the vehicle” and “Therefore, the gain is changed even in scenes where one-way flow does not occur (See paragraphs [0032])”, 
In response to applicant’s argument “From paragraph [0043] of Terada, when the subject vehicle approaches another vehicle on the right side, the gain of the steering to the right is increased to make it difficult to perform the steering operation to the right. This device of Terada adjusts the gain in the direction of approaching another vehicle to prevent the subject vehicle from approaching the other vehicle, and does NOT control the vehicle to return the subject vehicle to the target trajectory”, the examiner respectfully submits that the claims do not recite that the vehicle is controlled to return the subject vehicle to the target trajectory, but instead recite “increasing a response of the steering amount in a direction of returning the subject vehicle to the target trajectory to a higher response”; and the cited portions of Terada teach increasing the steering response away from the other vehicle (preventing the subject vehicle from approaching the other vehicle as noted by applicant), which is in the direction of returning the subject vehicle to the target trajectory (y1) when the subject vehicle is between the target trajectory (y1) and the other vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747